evidentiary hearing, a petitioner must raise claims that are supported by
                  specific factual allegations that are not belied by the record and, if true,
                  would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
                  P.2d 222, 225 (1984).
                              First, appellant argues that his counsel was ineffective for
                  failing to negotiate a plea deal. Appellant fails to demonstrate that his
                  counsel's performance was deficient or that he was prejudiced. Appellant
                  included a declaration from an attorney who represented him for a
                  different criminal matter which states that counsel from the public
                  defender's office, including counsel for the instant conviction, discussed a
                  plea offer from the State which would have encompassed appellant's
                  pending charges and that appellant rejected that offer. Therefore,
                  appellant fails to demonstrate that his counsel for this matter did not
                  attempt to negotiate a plea deal. Moreover, appellant fails to meet his
                  burden to demonstrate that he was prejudiced by his counsel's
                  performance, as he fails to demonstrate that counsel could have obtained
                  any more favorable concessions from the State or that the district court
                  would have accepted it, as there was substantial evidence of his guilt and
                  appellant had a lengthy criminal record.     See Lafler v. Cooper, 566 U.S.
                          , 132 S. Ct. 1376, 1385 (2012). Therefore, the district court did not
                  err in denying this claim without conducting an evidentiary hearing.
                              Second, appellant argues that his counsel was ineffective for
                  failing to explain the waiver of rights, the charge, or the habitual criminal
                  enhancement. Appellant also argues that he has difficulty understanding
                  and retaining information that he reads, which caused him to lack a clear
                  understanding of the guilty plea agreement. Appellant fails to
                  demonstrate that his counsel's performance was deficient or that he was

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eD
                 prejudiced. Appellant acknowledged in the guilty plea agreement and at
                 the plea canvass that he understood the rights he waived, the charge
                 against him, and the possible sentences. Appellant further acknowledged
                 in the guilty plea agreement and at the plea canvass that counsel had
                 answered all of his questions. Appellant fails to demonstrate a reasonable
                 probability of a different outcome had counsel explained these issues in
                 more detail to appellant. Therefore, the district court did not err in
                 denying this claim without conducting an evidentiary hearing.
                             Third, appellant argues that his counsel was ineffective for
                 failing to investigate the case in preparation for a possible trial. Appellant
                 fails to demonstrate that his counsel's performance was deficient or that
                 he was prejudiced. Appellant acknowledged in the guilty plea agreement
                 that he had discussed possible defenses with counsel Appellant fails to
                 demonstrate that there was any evidence available that counsel would
                 have discovered through reasonably diligent investigation that would have
                 had a reasonable probability of causing appellant to insist on going to
                 trial   See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004).
                 Therefore, the district court did not err in denying this claim without
                 conducting an evidentiary hearing.
                             Fourth, appellant argues that his counsel was ineffective for
                 pressuring him to plead guilty because counsel was too inexperienced for a
                 trial. Appellant fails to demonstrate that his counsel's performance was
                 deficient or that he was prejudiced. Appellant acknowledged in the guilty
                 plea agreement and at the plea canvass that he entered his guilty plea
                 voluntarily and did not act under duress or coercion. Therefore, the
                 district court did not err in denying this claim without conducting an
                 evidentiary hearing.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                            Fifth, appellant argues that his counsel was ineffective for
                failing to file more than one motion. Appellant fails to demonstrate either
                deficiency or prejudice for this claim as he fails to identify any motion that
                objectively reasonable counsel would have filed which would have had a
                reasonable probability of causing appellant to refuse to plead guilty and
                insist on going to trial. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225.
                Therefore, the district court did not err in denying this claim without
                conducting an evidentiary hearing.
                            Sixth, appellant argues that his counsel was ineffective for
                failing to argue that appellant abandoned the crime. Appellant fails to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Appellant and an accomplice had already begun the process of
                breaking into a business when a police officer arrived on the scene. It was
                only at that time did they attempt to leave the scene of the crime. Under
                these circumstances, appellant did not legally abandon his attempt to
                burglarize the business. See Stewart v. State, 85 Nev. 388, 390, 455 P.2d
                914, 914-15 (1969) ("[O]nce an intent to commit a crime has been formed
                and overt acts toward the commission of that crime have been committed
                by a defendant he is then guilty of an attempt, whether he abandoned that
                attempt because of the approach of other persons or because of a change in
                his intentions due to a stricken conscience." (internal quotations marks
                omitted)). Therefore, the district court did not err in denying this claim
                without conducting an evidentiary hearing.
                            Seventh, appellant argues that his counsel was ineffective for
                failing to object when the district court failed to discuss the sentencing
                range for the habitual criminal enhancement during the plea canvass.
                Appellant fails to demonstrate deficiency or prejudice for this claim. After

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                the district court informed appellant of the sentencing range for attempted
                burglary, the State reminded the district court that it was seeking
                adjudication as a habitual criminal. The district court then informed
                appellant of the sentencing range for the habitual criminal enhancement
                and appellant stated that he understood. Appellant fails to demonstrate a
                reasonable probability that he would have refused to plead guilty and
                would have insisted on trial had counsel raised an objection as the district
                court correctly explained the possible sentences to appellant. Therefore,
                the district court did not err in denying this claim without conducting an
                evidentiary hearing.
                            Eighth, appellant argues that his counsel was ineffective for
                failing to file a motion to withdraw the guilty plea claiming that appellant
                did not understand the possible sentences and that his plea was not
                knowing and voluntary. Appellant fails to demonstrate either deficiency
                or prejudice for this claim. As discussed previously, appellant was
                informed of the possible sentences in the guilty plea agreement and at the
                plea canvass. Appellant also acknowledged in the guilty plea agreement
                and at the plea canvass that he understood the rights he waived by
                entering his plea and that he did so voluntarily. Therefore, appellant fails
                to demonstrate that he would have met his burden to prove his plea was
                invalid or that a presentence motion to withdraw guilty plea had a
                reasonable likelihood of success. See Bryant v. State, 102 Nev. 268, 272,
                721 P.2d 364, 368 (1986). Therefore, the district court did not err in
                denying this claim without conducting an evidentiary hearing.
                            Ninth, appellant argues that his counsel failed to properly
                investigate or present mitigation evidence regarding appellant's mental
                health and difficult past at the sentencing hearing. Appellant fails to

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. At the sentencing hearing, counsel asked for leniency due to
                appellant's difficult childhood, his problems with an addiction to
                methamphetamine, his friend's suicide, and because he could be
                rehabilitated. The district court rejected counsel's argument and
                specifically sentenced appellant due to his lengthy criminal history.
                Appellant fails to demonstrate a reasonable probability of a different
                outcome at the sentencing hearing had counsel investigated these issues
                further or presented additional mitigation evidence of a similar nature.
                Therefore, the district court did not err in denying this claim without
                conducting an evidentiary hearing.
                            Tenth, appellant argues that his counsel was ineffective for
                failing to properly argue against adjudication as a habitual criminal by
                stressing that the convictions were nonviolent and remote. Appellant fails
                to demonstrate deficiency or prejudice. Counsel argued that the past
                convictions were nonviolent. Moreover, appellant fails to demonstrate
                that trial counsel's performance was deficient because the habitual
                criminal statute makes no special allowance for nonviolent crimes or
                remoteness of the prior convictions; these are merely considerations
                within the discretion of the district court. See Arajakis v. State, 108 Nev.
                976, 983, 843 P.2d 800, 805 (1992). Appellant fails to demonstrate a
                reasonable probability of a different outcome at the sentencing hearing
                had counsel stressed these issues because appellant had recently been
                convicted of two additional felonies and had recently been charged with
                additional crimes as well. Therefore, the district court did not err in
                denying this claim without conducting an evidentiary hearing.



SUPREME COURT
        OF
     NEVADA
                                                     6
(0) I947A
                             Eleventh, appellant argues that his counsel was ineffective for
                 failing to object when the State introduced improper extraneous
                 information such as convictions that occurred after appellant committed
                 this offense, that appellant faced additional burglary charges, and that
                 appellant had used a false name with the district court. Appellant fails to
                 demonstrate deficiency or prejudice for this claim. Appellant fails to
                 demonstrate that it was improper for the district court to consider
                 appellant's criminal history or appellant's fraudulent use of a false name
                 with the court. See Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                 (1976) (holding that a sentence will not be disturbed on appeal so long as
                 it was not based solely on impalpable or highly suspect evidence). In
                 addition, the district court specifically declined to consider the false name
                 evidence when sentencing appellant. Appellant fails to demonstrate a
                 reasonable probability of a different outcome had counsel objected to the
                 State's discussion of this information. Therefore, the district court did not
                 err in denying this claim without conducting an evidentiary hearing.
                             Twelfth, appellant argues that counsel was ineffective for
                 failing to seek a continuance for the sentencing hearing because a
                 representative of the Attorney General's Office was at the hearing
                 regarding a pending charge regarding appellant's use of a false name.
                 Preliminarily, as any later conviction for fraudulent use of a false name
                 was not encompassed by the instant judgment of conviction, any challenge
                 relating to that conviction is not cognizable in this post-conviction petition
                 for a writ of habeas corpus. See NRS 34.724(1). To the extent appellant
                 argues that the presence of the Attorney General's Office representative
                 harmed him for this case, appellant fails to demonstrate either deficiency
                 or prejudice for this claim. This claim is belied by the record as counsel

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e
                 requested a continuance due to the presence of the representative, but
                 that request was not granted by the district court. See Hargrove, 100 Nev.
                 at 502-03, 686 P.2d at 225. Appellant also fails to demonstrate prejudice
                 because the district court specifically declined to consider the false name
                 evidence when sentencing appellant for the instant conviction. Therefore,
                 the district court did not err in denying this claim without conducting an
                 evidentiary hearing.
                       Having concluded that appellant is not entitled to relief, we
                             ORDER the judgment of the district court AFFIRMED. 1



                                                           k      cetati               J.
                                                    Hardesty


                                                                                   J.
                                                    Douglas


                                                                                       J.



                 cc: Hon. Michael Villani, District Judge
                      Langford McLetchie LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                        'Appellant's reply brief does not comply with NRAP 32( a)(4) because
                 the text is not double spaced. Counsel for appellant is cautioned that the
                 failure to comply with the briefing requirements in the future may result
                 in the imposition of sanctions.



SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A    e